DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houston (US 5615162).
	As to claim 18, Houston’s figures 6 and 7 shows a method of operating a memory device, the method comprising: detecting an assertion (by not shown circuit that provide signal ACTIVE.  Furthermore, signal buffer circuit is well known in the art.  It would have been obvious to one having ordinary skill in the art to generate signal ACTIVE with a buffer circuit for the purpose of reducing noise) a clock enable signal (input of the not shown buffer) configured to enable a clock signal (Col. 4, lines 60-65, teaches that the periphery circuitry includes timing circuitry.  Clock circuit is a well known timing circuitry.  Therefore, it would have been obvious to one having ordinary skill in the art to include clock circuit in Periphery circuit for the purpose of precising controlling elements in the Periphery circuit) used to operate the memory device; asserting a first sub-threshold current reduction circuit (SCRC) enable signal (ACTVE) responsive to the assertion of the clock enable signal, wherein asserting the SCRC enable signal is synchronized with the assertion of the clock enable signal; providing power (by 120 in figure 6) to first circuitry (114) of the memory device responsive to asserting the first SCRC enable signal; maintaining de-asserted a second SCRC enable signal (when output of 138 in figure 7 is low) after asserting the first SCRC enable signal (Active and Standby are two independent signal.  Maintaining Standby signal at high level when Active signal is at high level is seen as an obvious design preference to ensure optimum performance); detecting (by 138) a memory command (Standby); asserting (by 138) the second SCRC enable signal responsive to the memory command; and providing power (by 139) to second circuitry (132) of the memory device responsive to asserting the second SCRC enable signal, the second circuitry separate from the first circuitry.
	As to claim 19, it is seen as an obvious design preference to select the memory command to be include command taken from a list consisting of an activate (ACT) command (Standby also activating transistor 139), mode register read (MMR) command, and a multi-purpose command (MPC) for the purpose of ensuring optimum performance.
	As to claim 20, the figures show that providing the power to the second circuitry comprises providing the power to global bus driver circuitry (figure 3 shows that the memory cell array comprises drivers 70,72 and 74 driving global wordline WLn, col. 3, lines 50-51), data bus (DBUS) driver circuitry, cache data strobe (CDTS) logic, local bus (LBUS) driver circuitry, and error correction control (ECC) circuitry. 

Claim(s) 1-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houston (US 5615162) in view of Fujieda (US 20080169804).
As to claims 1, the modified Houston’s figures shows that the memory circuitries are controlled by header switches (PMOS transistors).  The figures fail to show that the circuitries are controlled by footer switches.  However, Fujieda’s figure 1 shows that memory circuits (PH0-PH3) are controlled by both header switches (LTP0-LTP3) and footer switches (LTN0-LTN3).  Therefore, it would have been obvious to one having ordinary skill in the art to add footer switches to Houston’s circuits for the purpose of reducing leakage current.  Therefore, the modified Houston’s figures show an apparatus, comprising; an electronic circuit configured to operate in a first operational mode (active mode) and a second operational mode (standby mode), a first operational frequency associated with the first operational mode greater than a second operational frequency associated with the second operational mode (active operating frequency is greater than standby operating frequency for saving power consumption is well known in the art.  It would have been obvious to selecting active operating frequency to be greater than standby operating frequency for the purpose of saving power consumption); a first set of sub-threshold current reduction circuit (SCRC) switches (120  and its paired footer NMOS transistor) electrically connected between power supply lines (positive and negative supplies) and power reception lines (at the drain of the transistors) of the electronic circuit; a second set of SCRC switches (139 and its paired footer NMOS transistor) electrically connected between the power supply lines and the power reception lines of the electronic circuit; and an SCRC switch gate driver (122, 142, 138, and the added buffer, see the rejection of claim 16) configured to: control the first set of SCRC switches to electrically connect the power supply lines to the power reception lines through the first set of SCRC switches responsive to the first operational mode and the second operational mode; control the second set of SCRC switches to electrically connect the power supply lines to the power reception lines through the second set of SCRC switches responsive to the first operational mode (when Active is high and Standby is low); and control the second set of SCRC switches to electrically isolate the power supply lines from the power reception lines through the second set of SCRC switches responsive to the second operational mode (when Active is low and/or Standby is high). 
As to claim 2, Houston’s figures show that the SCRC switch gate driver is further configured to control the first set of SCRC switches and the second set of SCRC switches to electrically isolate the power supply lines from the power reception lines through the first set of SCRC switches and the second set of SCRC switches responsive to an SCRC off operational mode (when Active is low). 
As to claim 3, Houston’s figures show that the SCRC switch gate driver is configured to stagger in time a triggering of electrical connection of the power supply lines to the power reception lines through the first set of SCRC switches with a triggering of electrical connection of the power supply lines to the power reception lines through the second set of SCRC switches responsive to a transition from the SCRC off operational mode to the first operational mode. 
As to claim 4, Houston’s figures show that the triggering of the electrical connection of the power supply lines to the power reception lines through the first set of SCRC switches is synchronized to a clock enable (CKE) signal (input of the added buffer circuit that provides ACT signal, see the rejection of claim 18).
As to claim 5, Houston’s figures show that the triggering of the electrical connection of the power supply lines to the power reception lines through the second set of SCRC switches is responsive to a command (Standby). 
As to claim 6, the Houston’s figures show that the command comprises one or more of an activate (ACT) command, a mode register read (MRR) command, and a multipurpose command (MPC).
As to claim 7, Houston’s figures show that the electronic circuit includes circuitry for a memory device. 
Claims 8-14 and 17 recite similar limitations of claims above.  Therefore, they are rejected for the same reasons.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755. The examiner can normally be reached Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAN TRA/
Primary Examiner
Art Unit 2842